Case: 21-30547     Document: 00516303545         Page: 1     Date Filed: 05/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 2, 2022
                                  No. 21-30547
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Danny Ray Wilson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:20-CR-295-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Danny Ray Wilson pleaded guilty to possession of a firearm by a
   convicted felon, in violation of 18 U.S.C. § 922(g)(1). The presentence
   report (PSR) identified “criminal history adequacy” as a basis for an upward
   departure under U.S.S.G. § 4A1.3 because Wilson had an “egregious, serious


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30547       Document: 00516303545          Page: 2   Date Filed: 05/02/2022




                                     No. 21-30547


   criminal record” and because he “pose[d] a violent risk to the public.” The
   district court departed from the recommended guidelines range of 41 to 51
   months and imposed a sentence of 72 months of imprisonment.
            Wilson argues on appeal that his 72-month sentence is substantively
   unreasonable. Specifically, he argues that in departing from the guidelines
   range under § 4A1.3, the district court ignored the fact that he had already
   received criminal history points for his prior criminal convictions and gave
   significant weight to conduct underlying charges that were pending or had
   been dismissed.      The district court’s decision to impose an upward
   departure, as well as the extent of that departure, are reviewed for an abuse
   of discretion. United States v. Zelaya-Rosales, 707 F.3d 542, 546 (5th Cir.
   2013).
            At sentencing, the district court explained that reliable information
   suggested     that   Wilson’s    criminal   history   category    substantially
   underrepresented the seriousness of his criminal history and his likelihood of
   recidivism. See § 4A1.3(a)(1). The court then recounted Wilson’s lengthy
   criminal history, which included felony convictions for obstruction of justice
   and illegal possession of a firearm, as well as two felony burglary convictions,
   a felony conviction for illegal use of a dangerous weapon, and a misdemeanor
   conviction for violating a protective order, which involved Wilson’s wife.
   Wilson is correct that each of these convictions received criminal history
   points, but the district court was nonetheless entitled to find that Wilson’s
   criminal history score, and the resulting criminal history category of VI, did
   not adequately reflect the seriousness of his conduct or his risk of recidivism.
   See § 4A1.3(a)(1).
            The district court also found the guidelines sentence inadequate based
   on Wilson’s unscored criminal history, which included charges that were
   pending or had been dismissed. “It is well-established that prior criminal




                                          2
Case: 21-30547      Document: 00516303545           Page: 3    Date Filed: 05/02/2022




                                     No. 21-30547


   conduct not resulting in a conviction may be considered by the sentencing
   judge.” United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
          Wilson complains that the district court erred in relying on
   unadjudicated conduct because “the PSR makes no attempt to explain why
   the charges were dismissed.” Without such information, Wilson argues, the
   district court could not determine “whether the allegations of fact contained
   in the charges were reliable.” Wilson, however, filed no objections to the
   PSR and did not otherwise challenge any of the facts underlying his dismissed
   or pending charges. “Because no testimony or other evidence was submitted
   to rebut the information in the PSR, the district court was free to adopt the
   PSR’s findings without further inquiry or explanation.” United States v.
   Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010).              Further, as Wilson
   acknowledges, the PSR’s factual allegations underlying the dismissed and
   pending charges were drawn from police reports, and this court has held that
   “the district court may properly find sufficient reliability on a [PSR] which is
   based on the results of a police investigation.” United States v. Vela, 927 F.2d
   197, 201 (5th Cir. 1991).
          Based on the foregoing, the judgment of the district court is
   AFFIRMED.




                                          3